DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 04/20/2021.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A broadcast streaming system, comprising: 
a network configured to connect to a plurality of broadcast sources, the plurality of broadcast sources includes one or more of: 
a first camera stream from the broadcast source; and 
a second camera stream from the broadcast source; 
wherein the interactive display is configured to display simultaneously a first image from the first camera and a second image from the second camera; 
a first computing device configured to communicate with the network; 
a streaming platform accessible via the first computing device and configured to: 
connect to the network to access the plurality of broadcast sources; 
the streaming platform is configured to provide options of the plurality of broadcast sources to a user of the first computing device; 
an interactive display in communication with the streaming platform, the interactive display having a plurality of selection options positioned on a first end of the display, the plurality of selection options is configured to receive a selection from the user regarding the options of the plurality of broadcast sources; 
the interactive display having a second end opposing the first end, a plurality of chat panels on the second end, the plurality of chat panels is configured to provide the user with a chat interface to receive and provide comments to and from the user with one or more secondary users; 

the interactive display has an input device configured to display a comment on the broadcast source; 
wherein the user selects between the first angle and the second angle for viewing of the first image and the second image via the respective first camera and the second camera.

Status of Claims
4.	Claims 1-3 and 6-7 are pending in this application.

Allowable Subject Matter
5.	Claims 1-3 and 6-7 are allowed. 
Reason for Allowance
6.	The prior art of records considered as a whole fails to anticipate or render limitations "… a broadcast streaming system with specific structures (especially underlined) for streaming a plurality of broadcasts to a user with independent and customizable control over the streaming of the plurality of broadcasts, comprising a network configured to connect to a plurality of broadcast sources, the plurality of broadcast sources includes one or more of a first camera stream from the broadcast source and a second camera stream from the broadcast source; wherein the interactive display is configured to display simultaneously a first image from the first camera and a second image from the second camera; a first computing device configured to communicate with the network; a streaming platform accessible via the first computing device and configured to connect to the network to access the plurality of broadcast sources; the streaming platform is configured to provide options of the plurality of broadcast sources to a user of the first computing device; an interactive display in communication with the streaming the interactive display having a plurality of selection options positioned on a first end of the display, the plurality of selection options is configured to receive a selection from the user regarding the options of the plurality of broadcast sources; the interactive display having a second end opposing the first end, a plurality of chat panels on the second end, the plurality of chat panels is configured to provide the user with a chat interface to receive and provide comments to and from the user with one or more secondary users; the interactive display has a first screen and a second screen, the first screen is configured to display a first angle of a broadcast from the plurality of broadcast sources via the first camera, the second screen is configured to display a second angle of the broadcast via the second camera, the first angle is different from the second angle, the first angle and the second angle are from different cameras and simultaneously broadcast; and the interactive display has an input device configured to display a comment on the broadcast source; wherein the user selects between the first angle and the second angle for viewing of the first image and the second image via the respective first camera and the second camera…” in Independent Claim 1 to be obvious. 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426